United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2272
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                 Sean Andrew Nolan

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Southern District of Iowa - Des Moines
                                  ____________

                           Submitted: December 28, 2012
                              Filed: January 11, 2013
                                   [Unpublished]
                                  ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

       Sean Nolan appeals after he pled guilty to a child-pornography charge and the
district court1 imposed a within-Guidelines-range sentence, but ordered that a portion


      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
of his prison term run consecutively to a state sentence he was serving for the same
conduct. His counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738
(1967), arguing that Mr. Nolan’s sentence is substantively unreasonable because the
district court did not adequately consider (1) his history and characteristics, or (2) the
severity of his state sentence--particularly because the consecutive sentencing resulted
in a total amount of imprisonment exceeding the statutory maximum for the federal
offense. In addition, counsel has moved to withdraw, and Mr. Nolan has moved for
appointment of counsel.

       Upon careful review, we conclude that the district court did not impose a
substantively unreasonable sentence. See United States v. Feemster, 572 F.3d 455,
460-62 (8th Cir. 2009) (en banc) (describing appellate review of sentences). We note
that the district court appropriately considered and weighed only relevant sentencing
factors, including Mr. Nolan’s history and characteristics and the severity of his state
sentence. See id. at 461 (district court abuses its discretion when it fails to consider
relevant factor, gives significant weight to improper or irrelevant factor, or commits
clear error of judgment in weighing relevant factors). We further conclude that it was
not unreasonable for the district court to order that a portion of Mr. Nolan’s prison
term run consecutively to his undischarged state sentence, especially because the
district court thoroughly considered the 18 U.S.C. § 3553(a) factors. See United
States v. Fight, 625 F.3d 523, 525-26 (8th Cir. 2010) (finding no substantive
unreasonableness where consecutive sentences individually did not exceed statutory
maximum, but collectively did; district court has broad statutory authority to impose
consecutive terms so long as § 3553(a) factors are considered), cert. denied, 131 S. Ct.
2474 (2011).

     Finally, after reviewing the record independently under Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw, subject to



                                           -2-
counsel informing Mr. Nolan about procedures for seeking rehearing or filing a
petition for certiorari. We also deny Mr. Nolan’s motion for appointment of counsel.
                         ______________________________




                                        -3-